W. SHARP, Judge,
dissenting.
This court recently held in J.M. v. State, 705 So.2d 98 (Fla. 5th DCA 1998), that the juvenile court may only extend detention beyond five days pending a juvenile’s placement in a moderate risk facility if the department requests it and shows that it is necessary for placement purposes. The trial court should have followed this court’s controlling opinion. Because the issue raised in this petition is subject to repetition, yet often evades appellate review because of the short time period involved, I respectfully dissent from the decision to deny the writ.